Citation Nr: 1409442	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-40 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, reopening the claim of entitlement to service connection for PTSD and continuing the previous denial.  

In May 2012, the Veteran testified at a video conference hearing before the undersigned.  A written transcript of this hearing has been prepared and associated with the claims file.  

In addition to having been diagnosed with PTSD during the pendency of this claim, the record also reflects a diagnosis of depression in November 2009.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for any psychiatric disorder, to include PTSD and depression.  The issue is thus restated on the title page of this decision.  

In addition to the physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  However, a review of Virtual VA reveals evidence that is merely duplicative of that already associated with the physical file.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.






FINDINGS OF FACT

1.  The November 2005 Board decision denying the claim of entitlement to service connection for PTSD was not appealed and is final.  

2.  Evidence received since the November 2005 Board decision is both new and material, and as such, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  


CONCLUSIONS OF LAW

1.  The November 2005 Board decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received since the November 2005 Board decision and the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, by reopening the claim on appeal, the Board is granting in full this aspect of the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim of entitlement to service connection for PTSD was previously denied by the Board in November 2005 because the preponderance of the evidence of record was deemed to reflect that the Veteran did not suffer from PTSD resulting from military service.  Since this denial, the Veteran has submitted numerous private medical opinions in which it was determined that he suffered from PTSD related to his military service.  A private treatment note dated June 2008 from Region IV Mental Health notes a diagnosis of PTSD.  A February 2008 note from a Psychiatric Mental Health Nurse Practitioner (PMHNP) notes that the Veteran believed his symptoms were related to his time in Vietnam.  She indicated in July 2008 that while she was initially skeptical about PTSD, she did later believe he met the full criteria for PTSD due to the information he provided.  She then opined that while the Veteran's stressors were atypical, it was possible and very likely probable that PTSD would result from the Veteran's reported stimuli.  

The record also contains an October 2010 statement from a physician with the initials F.E.S.  According to Dr. S, he had been treating the Veteran for symptoms of PTSD since September 2010.  Dr. S opined that the Veteran indeed met the criteria for PTSD.  Dr. S agreed with the 2008 PMHNP, indicating that he believed that the Veteran suffered from PTSD that was related to his military service.  Dr. S also assigned a diagnosis of PTSD related to military service in March 2011, noting that the Veteran continued to have intrusive thoughts, nightmares, exaggerated startle response and recurrent intrusive thoughts of the initial trauma with difficulty sleeping.  Region IV Mental Health again diagnosed PTSD in August 2011, as did Dr. S in a statement dated March 2012.  

As the above evidence directly relates to an unestablished fact necessary to substantiate the claim, the evidence is new and material.  The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that the Veteran should be afforded a VA psychiatric examination before appellate review proceeds on this claim.  The record contains conflicting medical evidence.  According to a September 2003 VA treatment record, the Veteran did not meet the criteria for PTSD.  Rather, the Veteran was deemed to be suffering from major depression disorder and chronic adjustment disorder.  A November 2009 VA treatment record also assigned a diagnosis of depression, and did not reference PTSD.  

While the Veteran's private nurse practitioner and psychiatrist did diagnose PTSD, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

While the regulations pertaining to PTSD were amended so that 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor, this only applies if the Veteran was in a location involving "fear of hostile military or terrorist activity."  In the present case, the Veteran's DD-214 confirms that he had no foreign service.  The Veteran has not disputed this fact.  

Nonetheless, the evidence of record demonstrates that the Veteran has been diagnosed with psychiatric disabilities other than PTSD.  As such, he should be afforded a VA psychiatric examination to determine whether he suffers from any psychiatric condition that manifested during, or as a result of, active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, and determine what psychiatric disabilities the Veteran currently suffers from.  The examiner is then asked to opine as to whether it is at least as likely as not that any diagnosed psychiatric disability, to include PTSD or depression, manifested during, or as a result of, active military service.  

In formulating an opinion, the examiner must consider and discuss the Veteran's lay assertions, as well as the previously outlined opinions provided by Region IV Mental Health and Dr. F.E.S.  A complete rationale must also be provided in support of any opinion offered.  

2.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

3.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


